PD-1673-14
                                                          COURT OF CRIMINAL APPEALS
                                                                           AUSTIN, TEXAS
                      PD-1673-14                       Transmitted 12/30/2014 9:56:28 AM
                                                        Accepted 12/30/2014 11:01:15 AM
                    NO. ______________________                              ABEL ACOSTA
                                                                                    CLERK



           IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS



  JOSE MANUEL BARRIOS V. THE STATE OF TEXAS


         FROM THE SEVENTH COURT OF APPEALS
               CAUSE NO. 07-13-00426-CR

           ON APPEAL FROM CAUSE NO. 2,798
             IN THE 287TH DISTRICT COURT
                BAILEY COUNTY, TEXAS
       HON. GORDON H. GREEN, JUDGE PRESIDING

 APPELLANT’S MOTION FOR EXTENSION OF TIME
 TO FILE PETITION FOR DISCRETIONARY REVIEW




                                   JULIE GOEN PANGER
                                   Counsel for Appellant
                                   The Kiechler Law Firm
                                   619 Broadway Street
                                   Lubbock, Texas 79401
                                   Telephone (806) 712-2889
December 30, 2014                  Facsimile (808) 712-2529
                                   State Bar Number 24069793
                                   Email: julie@thelubbocklawyer.com


                                   December 30, 2014
To the Honorable Court of Criminal Appeals of Texas:

      COMES NOW, JOSE MANUEL BARRIOS, Appellant herein, and files this

Motion for Extension of Time to File Petition for Discretionary Review pursuant to

TEX. R. APP. P. 10.1, 10.5, and 68.2, and in support thereof would show the Court as

follows:

                                          I.

      The opinion of the Seventh Court of Appeals in Cause No. 07-13-00426-CR,

affirming the conviction, was rendered on December 2, 2014.

                                         II.

      The number and style of the case in the District Court is Cause No. 2,798, State

of Texas v. Jose Manuel Barrios.

                                         III.

      Appellant was convicted of driving while intoxicated (DWI) after entering a plea

of guilty to the offense pursuant to a plea agreement following a denial of his motion

to suppress. Appellant was sentenced to twelve (12) years’ imprisonment.

                                         IV.

      The present deadline for filing the petition for discretionary review is December

31, 2014.

                                         V.

      No extensions of time to file the petition for discretionary review have been

previously requested.
                                            VI.

       Counsel for Appellant relies on the following reasons, in addition to the routine

matters that counsel must attend to in daily practice, to explain the need for the

requested extension:

          A. Counsel has been involved in an ongoing parental termination trial,
             which ended at approximately 6:30 p.m. last night, December 29,
             2014, in Cause No. 2012-502,824, in Lubbock County, Texas;
          B. Counsel has been preparing a Motion for Rehearing in the Seventh
             Court of Appeals in Cause No. 07-14-00290-CV, which is an
             accelerated appeal based upon parental termination, which is due
             January 7, 2015;
                                            VII.

       Counsel for Appellant seeks this extension of time to be able to prepare a cogent

and succinct petition to aid this Court in its analysis of the issues presented. This request

is not sought for delay but so that justice may be done.

                                           VIII.

       WHEREFORE, PREMISES CONSIDERED, Appellant requests that this

Court grant an extension of time to file the petition for discretionary review until

January 30, 2015.
                                            Respectfully submitted,


                                            The Kiechler Law Firm PLLC
                                            619 Broadway
                                            Lubbock, Texas 79401
                                            806.712.2889p
                                            806.712.2529f
                                            julie@thelubbocklawyer.com

                                            _/s/ Julie Goen Panger_________
                                            Julie Goen Panger
                                            SBN: 24069793

                            CERTIFICATE OF SERVICE

      I certify that on December 30, 2014, I provided a copy of this Motion to the
following counsel by electronic service:

KATHRYN GURLEY
Bailey County District Attorney
701 Main Street
Friona, Texas 79035
Counsel for Appellee, State of Texas
Email: kathryn@khg-law.com


                                                  _/s/ Julie Goen Panger_________
                                                  Julie Goen Panger